—Order, Supreme Court, New York County (Emily Goodman, J.), entered April 3, 1998, which granted defendant’s motion to dismiss the complaint for legal malpractice as timed-barred pursuant to CPLR 214 (6), unanimously affirmed, without costs.
Plaintiff’s complaint was properly dismissed as time-barred. At the time CPLR 214 (6) was amended to shorten the statutory limitations period for, inter alia, legal malpractice claims, plaintiff had a viable malpractice action pending in Federal court, which he thereafter freely discontinued. The stipulation of discontinuance noted that any new action for the same malpractice would not relate back to the filing of the discontinued action. Thus, when plaintiff instituted this second action in June 1997 to recover for the same malpractice, the governing Statute of Limitations was CPLR 214 (6), as amended, and, pursuant to that statute, this action is time-barred. Concur— Rosenberger, J. P., Tom, Mazzarelli and Saxe, JJ.